--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement is made effective this 1st day of May, 2015.

BETWEEN: GOLDEN QUEEN MINING CO. LTD., a corporation incorporated under the laws
of British Columbia, Canada.        (hereinafter referred to as the "Company")  
  AND: H. LUTZ KLINGMANN, an individual having an address at 264 Arbutus Reach,
Gibsons, BC V0N 1V8.       (hereinafter referred to as the "Executive")

WHEREAS the Company wishes to employ the Executive and the Executive wishes to
be employed by the Company on the terms and conditions of this employment
agreement (this “Agreement”) as hereinafter provided;

AND WHEREAS this Agreement shall replace the management consulting agreement
(the “Management Agreement”) entered into between the Company and the Executive
dated March 11, 2004 as amended May 31, 2010.

NOW THEREFORE in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

Article I

TERM

1.1

Commencement of Term: The employment of the Executive shall commence on May 1,
2015 (the “Effective Date”).

Article II

TITLE AND DUTIES

2.1

Title: The Company agrees to employ the Executive as the President and Chief
Executive Officer of the Company, reporting to the board of the Company (the
“Board”).

    2.2

Location: The location of the employment will be in Vancouver, British Columbia
at the Company’s offices, provided that the Executive may work from a home
office where appropriate in the course of providing the services hereunder
provided that contact information for the home office has previously been made
available to the Board and the Chief Financial Officer. The position of the
Executive will require regular travel, including to the location of the
Company’s mining interests and operations, meetings with financial market
participants and investors, and other travel for the purposes of advancing the
interests of the Company.

    2.3

Time Commitment: Throughout the term of the Executive’s employment with the
Company, the Executive shall:


  (a)

devote his full working time and attention to the business affairs of the
Company,

        (b)

not engage in any business, enterprise or activity that detracts from the due
performance of the services the Executive provides or from the reputation of the
Company, and

Page 1

--------------------------------------------------------------------------------


  (c)

refer and disclose to the Board all matters and transactions in which a
potential conflict of interest between the Executive and the Company may arise
and will not proceed with such matters or transactions until the Company’s
express written approval thereof is obtained.


2.4

Fiduciary Duties: The Executive shall serve the Company faithfully and shall use
his best efforts to promote its interests and welfare. The Executive accepts
that he is a fiduciary and will honor all of his fiduciary duties to the Company
both during his employment and after ceasing to be an employee.

    2.5

Corporate Policies: The Executive further acknowledges that he is bound to abide
by all policies and procedures established by the Company, from time to time,
including any code of business conduct, insider trading policy, and other
policies and procedures adopted by the Company (including any future revisions
of such policies and procedures), and the Executive shall inform himself as to
such policies and procedures. In carrying out his duties and responsibilities as
an Executive of the Company, the Executive shall take direction as may from time
to time be given by the Board.

Article III

REMUNERATION

3.1

Compensation:


  (a)

The Company shall pay to the Executive and the Executive shall accept as
compensation for all his services and duties hereunder in the first twelve
months of employment, an annual base salary of C$219,000. Subsequent salary
reviews shall be conducted by the Company’s compensation committee in accordance
with Company policy, and will depend on the Executive’s performance, industry
rates, fiscal performance of the Company and other factors to be determined by
such committee in accordance with Company policy.

        (b)

The Executive’s salary shall be payable in monthly installments in arrears by
cheque or by direct deposit, and payments will be net of required source
deductions applicable in British Columbia.


3.2

Salary Bonus: The Executive will be entitled to an annual salary bonus, provided
that the determination to pay a bonus and the amount of such bonus shall be at
the discretion of the Board and based on the recommendation of the compensation
committee of the Board.

    3.3

Share Bonus: The Executive is entitled to a share bonus of 150,000 common shares
of the Company (the “Bonus Shares”) upon the commencement of commercial
production on the Soledad Mountain mining project.

   

In the event the Company conducts or participates in a transaction,
reorganization, or capital change (each a “Transaction”) affecting the
shareholders of the Company or the common shares of the Company, the Executive
shall instead be entitled to receive any securities or consideration resulting
from such Transaction as if the Executive were the holder of record of the Bonus
Shares on the record date and/or the closing date of such Transaction provided
that such securities or consideration shall be issued or paid to the Executive
only if the Executive would otherwise be entitled to receive Bonus Shares
pursuant to this Section 3.3.

   

In the event of a Change of Control transaction where the holders of the common
shares of the Company are entitled to receive any securities or other
consideration pursuant to such Change of Control transaction and the Executive
will be entitled to receive such securities or other consideration in lieu of
the Bonus Shares as if the Executive were the holder of record of the Bonus
Shares on the record date and/or the closing date of such Change of Control
transaction.

Page 2

--------------------------------------------------------------------------------

The Company agrees to include in any agreement entered into by the Company in
connection with a Change of Control transaction or a Transaction a provision
requiring any third party to comply with this Agreement, including the
adjustment provisions herein.

This Section 3.3 shall apply to successive Transactions. The obligation to issue
the Bonus Shares, and any securities or consideration in lieu thereof due to one
or more Transactions, pursuant to this section shall survive the termination of
this Agreement for a period of twelve (12) months from the termination date if
the Bonus Shares would have been payable in those twelve (12) months other than
for the fact this Agreement was terminated.

3.4

Benefits:


  (a)

The Company will provide extended health, vision and dental benefits to the
Executive, on par with other senior management.

        (b)

The Company, during the term of this Agreement, will on request of the Executive
provide a smart phone, desktop computer and a laptop computer to the Executive,
which for certainty, if so provided by the Company shall be the property of the
Company and returned to the Company immediately upon termination of employment
under this Agreement.

        (c)

The Company, during the term of this Agreement, will on request of the
Executive, provide an office in Gibsons, B.C. with all services such as phone
and the internet.


3.5

Expenses: The Company shall reimburse the Executive for reasonable out-of-pocket
expenses actually and properly incurred by the Executive in connection with his
duties, and for which evidence of payment is presented to the Company, in
accordance with the Company's expense policy (if any), which may be amended from
time to time without notice.

    3.6

Vacation: The Executive is entitled to four (4) weeks annual vacation including
four (4) weeks of vacation in the first year from the Effective Date. The
Executive will however not schedule vacations in a manner that would reasonably
be expected to conflict with the Company’s ability to meet financial reporting
requirements. The Executive may accrue vacation days in accordance with the
Company's vacation policy if any is implemented, or by agreement with the
Company otherwise.

    3.7

Stock Options: The Company will grant the Executive stock options to purchase
common shares of the Company as may be determined by the Board or a compensation
committee of the Board in accordance with Company remuneration policies and
commensurate with other senior officers of the Company. Stock options will be
subject to the terms of the Company’s stock option plan.

Article IV

TERMINATION

4.1

Termination by Executive: The Executive may, by providing four (4) weeks’ notice
in writing to the Company, terminate his employment and this Agreement. Upon
receipt of such notice, the Company, in its sole discretion, may, by notice in
writing, specify an earlier termination date. All other entitlements, including
coverage under the Company’s benefit plan, if any, shall cease as of the
termination date.

    4.2

Termination by Company With Cause: Notwithstanding anything contained in this
Agreement, this Agreement and the employment of the Executive may be terminated
for cause without notice of termination or payment in lieu of notice. Without
limiting the generality of the foregoing, any breach by the Executive of the
covenants contained in Article V below, shall be deemed to be grounds for
termination for cause. In such case, the Company shall have no further
obligation to the Executive except for payment of all amounts due and owing up
to the date of termination. Termination in this paragraph means cessation of
employment without regard to any common law notice period.

Page 3

--------------------------------------------------------------------------------


4.3

Termination by Company Without Cause: The Company may, at any time in its
complete discretion, terminate the Executive’s employment without cause and
without notice as follows:


  (a)

upon payment of 12 months base salary to the Executive.

        (b)

In the event the Executive is a member of the Company’s benefit plan at the time
of the termination of his employment without cause, to the extent permitted by
the Company’s benefit carrier(s), the Executive will be entitled to benefit
continuance during the statutory notice period as defined by the Employment
Standards Act, or compensation in lieu of the benefit continuance equal to the
premium paid by the Company for these benefits for the statutory notice period.
The Executive acknowledges and agrees that he shall have no further entitlements
in the event of a without cause termination other than those set out in the
Employment Standards Act, as amended from time to time.


4.4

Termination by the Company Without Cause or Resignation Following a Change in
Control: For the purpose of this Agreement, “Change in Control” shall include,
but not be limited to the effective date of any of the following:


  (a)

the purchase or acquisition of shares of the Company and/or securities (the
“Convertible Securities”) convertible into shares of the Company or carrying
rights to acquire shares of the Company, as a result of which a person, group of
persons or persons acting jointly or in concert (which is expressly hereby
agreed shall exclude any member or group comprising members of the Clay family,
and/or any affiliated entity thereof (including corporate entities, trusts and
tax plans established or controlled by any such member or group), that is
currently named or that may in the future be named on a Schedule 13G filing with
the SEC) (collectively the “Holder”) beneficially own or exercise control or
direction over shares of the Company and/or Convertible Securities such that,
assuming only the conversion of the Convertible Securities beneficially owned by
the Holders, entitle them to cast more than fifty percent (50%) of the votes
attaching to all of the shares of the Company which may be cast to elect
directors; or

        (b)

an amalgamation, arrangement, merger or other combination of the Company with
another company pursuant to which the shareholders of the Company will not
immediately thereafter, own shares of the successor or continuing company
entitling them to cast more than fifty percent (50%) of the votes attaching to
all of the shares in the capital of the successor or continuing company which
may be cast to elect directors of that company; or

        (c)

a sale of all or substantially all of the Company’s assets to an entity not
controlled by the Company.


4.5

Change of Control: In the event that the employment of the Executive with the
Company is terminated by the Company or its successor without cause, or is
terminated by the Executive for good reason, in either case within six (6)
months following a Change of Control, the Executive will be entitled to receive
a lump-sum severance payment equal to twenty-four (24) months base salary and
two (2) times his annual bonus.

   

For the purposes of the foregoing, a termination by the Executive will be “for
good reason” where the Executive is required to accept as a condition to
continued employment with the Company (or its successor) without the written
consent or agreement of the Executive, any of the following within six (6)
months following a Change of Control:


  (a)

a decrease in base salary and bonus (to the extent a defined bonus has been
established by the Company) that would result in a decline of at least 10% of
the annual base salary and bonus from the preceding twelve month period.

Page 4

--------------------------------------------------------------------------------


  (b)

a fundamental change in job description, including duties and responsibilities,
or a fundamental change in title, unless mutually agreed to between the Company
and the Executive.

        (c)

a location of employment outside of the Greater Vancouver area, or any other
significant change to the conditions of employment that constitute “constructive
dismissal” at common law that is not remedied by the Company (or its successor)
within thirty (30) days of the Executive providing notice to the Company (or its
successor) of the grounds for “constructive dismissal”.


4.6

Treatment of Stock Options upon Termination: If this Agreement is terminated by:


  (a)

the Company for Cause, then any stock options the Executive holds will be cease
as of the date of cessation of employment without regard to any common law
notice period;

        (b)

the Company due to a Change in Control, then any stock options the Executive
holds may be exercised for a period of twelve (12) months from the date of such
termination; or

        (c)

either the Company or the Executive, for any reason other than termination by
the Company for Cause or Change in Control, then any stock options the Executive
holds and which have vested may be exercised for a period of ninety (90) days
from the date of such termination or such other date as may be determined by the
Board.

Termination in this part means cessation of employment without regard to any
common law notice period.

4.7

Fair and Reasonable: The parties confirm that the provisions contained in this
Article are fair and reasonable, and the parties agree that upon termination of
this Agreement pursuant to any of the provisions hereof, the Executive shall
have no action, cause of action, claim or demand against the Company or any
other person as a consequence of such termination, so long as the Company
fulfills its obligations hereunder. In consideration of the terms of this
Article, the Executive hereby waives any entitlement which a Court of competent
jurisdiction might otherwise grant to the Executive in respect of the
termination of his employment, and without limiting the generality of the
foregoing, this waiver includes damages which might otherwise be awarded in
respect of notice, aggravated damages, punitive damages, damages for mental
distress, or for any other claim or damages of any kind whatsoever, arising out
of or incidental to the employment relationship or the termination thereof.
Without limiting the generality of the foregoing, in the event of termination of
employment for any reason, the Executive will not be entitled to any moving or
relocation costs.

    4.8

Return of Property: On the termination of the Executive’s engagement for any
reason, the Executive will immediately return to the Company all property of the
Company then in his possession, including, corporate records, files, data,
correspondence and other information, whether in paper or electronic or both,
relating to the Company and the Soledad project, and any office equipment
including computer disks.

Article V

COVENANTS OF THE EXECUTIVE

5.1

Non-Solicitation: The Executive shall not during the term of this Agreement or
for twelve (12) months thereafter, either directly or indirectly, enter into an
agreement with, employ, recruit, or solicit the employment of, employees of the
Company for the purpose of causing them to leave the employment of the Company
or take employment with any business that is in competition in any manner
whatsoever with the business of the Company.

Page 5

--------------------------------------------------------------------------------


5.2

No Conflicting Obligations: The Executive represents and warrants that his
employment with the Company does not constitute a breach of any other
contractual arrangements between the Executive and any other party, nor is this
employment in any way restricted by any such arrangements, written or oral.
Further, the Executive covenants that throughout his employment, he will conduct
himself in a manner that does not and will not breach any agreement or legal
obligation to the Company or to his former employers or any other party. The
Executive agrees to indemnify and hold the Company harmless in connection with
such representation. Without limiting the generality of the foregoing, the
Executive’s performance of this Agreement and as an Executive of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by the Executive prior to his employment
with the Company. The Executive will not disclose to the Company, or induce the
Company to use, any confidential or proprietary information or material
belonging to any previous employer or other person or entity.

    5.3

Non-Disclosure of Confidential Information: The Executive acknowledges that in
the course of carrying out, performing and fulfilling his duties hereunder, and
in his employment to date he will have or has had access to detailed
confidential information and trade secrets concerning the present and
contemplated mineral rights, explorations, projects, ventures, investments,
business activities, finances of the Company, services and techniques evolved
and used or to be evolved and used by the Company and information concerning the
employees, investors and contractors of the Company, including their names,
addresses and preferences, (“Confidential Information’), the disclosure of any
of which detailed confidential information or trade secrets to competitors of
the Company or to the general public would be highly detrimental to the
interests of the Company.

    5.4

The Executive further acknowledges and agrees that the right to maintain
confidential such detailed Confidential Information and trade secrets constitute
a proprietary right, which the Company is entitled to protect. Accordingly, the
Executive covenants and agrees with the Company that he will not either during
the period of his Agreement with the Company or at any time thereafter, disclose
any such detailed Confidential Information, trade secrets and other private
affairs of the Company nor shall he use the same for any purpose other than
those of the Company. The Executive acknowledges and agrees that the
restrictions contained herein are reasonable in the circumstances in order to
protect the business of the Company and hereby waives any and all defenses to
the strict enforcement of them.

    5.5

Proprietary Rights: All files, records and books in whatever form relating in
any manner whatsoever to the business of the Company, whether prepared by the
Executive or otherwise coming into his possession, shall be the exclusive
property of the Company. All such books and records shall be immediately
returned by the Executive to the Company on termination of his Agreement.

    5.6

Assignment of Intellectual Property: The Executive further agrees that all works
or products which the Executive develops, prepares or works on either
individually or on a team during this Agreement or during employment that
predated this Agreement (“Work Products”), belong exclusively to the Company. To
the extent not previously transferred to the Company, the Executive hereby
irrevocably and unconditionally assigns and transfers to the Company any and all
right, title or interest he had, has or obtains in and/or to any and all data,
interpretations, studies, processes of or relating to the present or proposed
properties which the Company owns or in which the Company has an interest,
including, without limitation, all technical reports, software and documentation
related thereto. Further, the Executive hereby irrevocably and unconditionally
assigns and transfers to the Company any and all right, title or interest he
had, has or obtains in and/or to any inventions, discoveries, works of
authorship, designs, programs, documentation and other property (including,
without limitation, chemical formulas and processes, computer software and all
source code and documentation related thereto) and all intellectual property
rights therein (including copyright) relating to the past, present or proposed
business of the Company, such that they are now the sole property of the
Company, and that the Executive has no further right or claim thereto, whether
preceding, during or following the term of the Executive’s contract with the
Company. Further, the Executive hereby waives any moral rights or rights of a
similar nature he may have in any of the foregoing. Nothing herein will restrict
the Executive following termination of this Agreement from using technical
information that is available in the public domain, or from using his expertise
and experience in technical matters whether gained in the course of providing
services to the Company or otherwise, in the provision of services outside the
scope of this Agreement, provided the provisions of this Agreement relating to
confidentiality, non-competition, and conflicting obligations are complied with
by the Executive in the course of using such information and expertise.

Page 6

--------------------------------------------------------------------------------


5.7

The Executive will do all acts necessary or required by the Company to give
effect to assignments herein including, without limitation, the execution of any
documentation required in order to confirm the Company’s rights in and to any of
the foregoing and will assist the Company, at Company’s request and expense,
with applications for trade-marks, copyrights, patent rights or other forms of
intellectual property protection for Work Products on which the Executive works
and/or to which the Executive contributed during his employment by Company. The
Executive agrees that all Work Products made or contributed to by his in the
course of his employment by the Company constitute “work made in the course of
employment” within the meaning of the Copyright Act (Canada) and represents and
warrants that all such Work Products, to the extent of Executive’s contribution,
are original to his.

    5.8

The Executive will upon request of Company, both during this Agreement, after
its termination, and at Company's expense, assist the Company in every way with
applications for trade-marks, copyrights, mineral rights or other forms of
intellectual property protection for Work Products on which the Executive was
involved during the term of this Agreement. The Executive will sign all
documents reasonably requested for the purpose of the Company establishing its
right of ownership to such property without additional compensation to the
Executive.

Article VI

CUMULATIVE RIGHTS AND SURVIVAL

6.1

Cumulative Rights: The various rights and remedies of the Company hereunder are
cumulative and non-exclusive of one another. The use of or resort to any one
such right or remedy shall not preclude or limit the exercise of any other right
or remedy by the Company. The provisions of this Agreement shall not in any way
limit or abridge the rights of the Company in the obligations of the Executive
at common law or under statute, including but not limited to, the laws of unfair
competition, copyright, trade secrets and trade-mark, all of which shall be in
addition to the Company’s rights and the Executive’s obligations under this
Agreement.

    6.2

Injunctive Relief: In the event of a breach or anticipated breach of any of the
covenants contained in Article 5, it is understood that damages will not only be
difficult to ascertain but also would probably be inadequate and thus, the
Company shall be entitled to injunctive relief and/or a decree for specific
performance, and such other relief as the Company may have (including monetary
damages if appropriate).

    6.3

Survival: Notwithstanding the resignation or termination of the Executive’s
employment and this Agreement, Articles 4 through 6 shall survive such
termination.

Article VII

NOTICE PROVISIONS

7.1

Address for Service: Except as otherwise expressly provided herein, all notice
shall be deemed given if it is in writing and either delivered personally, sent
by registered or certified mail, prepaid courier or facsimile, addressed as
follows:

Page 7

--------------------------------------------------------------------------------

to the Company at:

GOLDEN QUEEN MINING CO. LTD. Address: #2300 – 1066 West Hastings Street,
Vancouver, BC, V6E 3X2 Attention: Andree St-Germain Telephone: (778) 873-8190
Facsimile: N/A Email: astgermain@goldenqueen.com     to the Executive at:    
Address: 264 Arbutus Reach, Gibsons, BC, V0N 1V8 Telephone: (604) 921-7570
Facsimile: (604) 921-9446 Email: lklingmann@goldenqueen.com


7.2

Change of Address: Any address referred to in this Article 7, may be changed by
notice given in accordance with the provisions of this Article.

    7.3

Time of Notice: Any notice which is delivered personally shall be effective when
delivered and any notice which is sent by telex, facsimile, or pre-paid courier
shall be effective on the business day following the day of sending. For the
purposes of this Article 7, a business day shall mean any day other than a
Saturday, Sunday or statutory public holiday in the Province of British
Columbia.

Article VIII

GENERAL

8.1

Entire Agreement: This Agreement, together with the stock option plan,
constitutes the entire agreement between the parties pertaining to the
employment of the Executive by the Company and cancels and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties, including the Management Agreement. There are no
representations, warranties, conditions, other agreements or acknowledgements,
whether direct or collateral, express or implied, whether written or oral that
form part of or affect this Agreement, or which induced any Party to enter into
this Agreement or on which reliance is placed by any Party, except as
specifically set forth in this Agreement.

    8.2

Waiver: Executive and the Company hereby each waive any and all obligations and
rights that may be required by or available to them by reason of the termination
of the Management Agreement. For greater certainty, the Management Agreement is
hereby terminated without recourse.

    8.3

Amendment: This Agreement may be amended or supplemented only by a written
agreement signed by each party.

    8.4

Disclosure: The Company may disclose this Agreement or, any or all provisions of
this Agreement, where required by law or pursuant to the rules and policies or
other requirements of any stock exchange on which the Company is listed or
proposes to list.

    8.5

Waiver of Breach: The Company's waiver of a breach by the Executive of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the Executive. No waiver shall be valid unless in writing
and signed by an authorized officer of the Company.

    8.6

Headings: The division of this Agreement into Articles, paragraphs and
subparagraphs and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
The headings in this Agreement are not intended to be full or precise
descriptions of the text to which they refer and shall not be considered part of
this Agreement. The terms “this Agreement”, “hereof”, “hereunder” and similar
expressions refer to the Agreement and not to any particular paragraph or
subparagraph or other portion hereof, and include any agreement or instrument
supplemental or ancillary hereto. Unless something in the subject matter or
context is inconsistent therewith, references herein to an Article, paragraph or
a subparagraph are to the corresponding Article, paragraph or subparagraph of
this Agreement.

Page 8

--------------------------------------------------------------------------------


8.7

Governing Law: This Agreement shall be interpreted and governed only in
accordance with the laws of the Province of British Columbia. It is understood
and agreed that all provisions of this Agreement are subject to the requirements
of the Employment Standards Act of British Columbia such that if the Employment
Standards Act provides for a greater right or benefit than any provision of this
Agreement, then the Executive will be paid his entitlement under the Employment
Standards Act in lieu other entitlement under this Agreement.

    8.8

Arbitration: Any claims, disputes, controversies or differences which may arise
out of or in connection with this Agreement shall be settled by arbitration in
Vancouver, British Columbia, Canada, without recourse to the courts in
accordance with the provisions of the Arbitrations Act of British Columbia. The
decision of the arbitrator shall be final and binding upon the parties and there
shall be no appeal therefrom.

    8.9

Successors and Assigns: The Executive acknowledges that his services are unique
and personal. The Executive may not assign his rights, or delegate his duties or
obligations under this Agreement. The Executive’s rights and obligations under
this Agreement shall enure to the benefit of and shall be binding upon the
Executive, his heirs, successors and assigns. However, nothing herein shall
otherwise affect the right of the Company to transfer the Executive from one
subsidiary or affiliate of the Company to another and such change shall not be
considered a material change in circumstance which would invalidate the
provisions of this Agreement which, in any event, shall survive such transfer.
Furthermore, the Company may assign this Agreement to any entity to which the
Company sells or transfers assets.

    8.10

Severability: In the event that any provision or any part of any provision
hereof, is deemed to be illegal, invalid or unenforceable by reason of the
operation of any law or by reason of the interpretation placed thereon by a
court of competent jurisdiction, this Agreement shall be construed as not
containing such provision or part of such provision and the invalidity of such
provision or such part shall not affect the validity of any other provision or
the remainder of such provision hereof. All other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect.

    8.11

Counterparts: This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

    8.12

Number and Gender: In this Agreement, words in the singular include the plural
and vice-versa and words in one gender include all genders.

    8.13

Binding and Legal Effect: The provisions of this Agreement shall be binding upon
and to the benefit of each of the parties and their respective successors and
assigns. Each of the parties acknowledges that they have had full opportunity to
seek independent legal advice in respect of the contents of this Agreement and
that they sign this Agreement freely, voluntarily and without duress after
having been offered such opportunity.

IN WITNESS WHEREOF, the parties have caused this Confidentiality Agreement to be
executed by their duly authorized officers as of the date first written above.

Page 9

--------------------------------------------------------------------------------

GOLDEN QUEEN MINING CO. LTD.

By:           /s/ Andree St-Germain   /s/ H. Lutz Klingmann Andree St-Germain  
H. Lutz Klingmann

Page 10

--------------------------------------------------------------------------------